Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system for training a machine vision model (MVM). The closest prior art, Barfield JR. et al. (USPAP       2018/0136,332), shows a similar system, in which, receiving a set of images, wherein each image included in the set of images is associated with a label based on a category corresponding to the set of images (Please note, paragraph 0031. As indicated the machine learning model may evaluate the pixels of a given labeled object of interest with a computer vision application and the machine learning model may evaluate point cloud data that corresponds to the labeled object to determine one or more relationships between the point cloud data and the corresponding object of interest pixels. The machine learning model may be initialized based on a manual classification of a given object to facilitate determining the one or more relationships between the point cloud data and the corresponding object of interest pixels. The determining of relationships between the point cloud data and the corresponding object of interest pixels may `train` the machine learning model to become a trained machine learning model). However, Barfield JR. et al. fail to address: “for apportioning the set of images into a plurality of image subsets, wherein a sequence of the plurality of images subsets is based on a complexity ranking associated with each image subset and a first complexity ranking for a first image subset of the plurality of image subsets indicates a degree of similarity of images included in the first image subset and iteratively training the MVM based on an increasing complexity of the sequence of the plurality of image subsets and the label associated with the set of images”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, February 27, 2021